DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in reply to amendment filed on October 06, 2021. Claims 1, 6 and 8 have been amended; claim 4 has been canceled and new claims 10 and 11 have been added. Claims 1-3 and 5-11 are pending. 

Response to Arguments
Applicant's arguments filed on October 06, 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art on record does not teach or fairly suggest the limitations: calculate trustworthiness of the component using trustworthiness of the component calculated by the component.
Examiner would point out that, Zhang US 2017/0126647 teaches calculating the trustworthiness of the component, using trustworthiness of the component calculated by the component (i.e., attesting to trustworthiness of their own system; Paragraphs 0033 and 00340). Examiner would further point out that the prior art on record teaches the claimed limitations and therefore the rejection is respectfully maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. US 2017/0126647 A1 [hereinafter Zhang].

As per claims 1, 6 and 8, Zhang teaches an attestation system comprising a hardware processor configured to execute a software code to: 
calculate trustworthiness determined based on a state of a component, a method of attestation, or a result of attestation, for the component [paragraphs 0061-0063];  
perform attestation of the component based on the trustworthiness [paragraphs 0061-0063]; and
calculate the trustworthiness of the component, using trustworthiness of the component calculated by the component (i.e., attesting to trustworthiness of the their own system; Paragraphs 0033 and 0034).

As per claims 2, 7 and 9, Zhang further teaches the system wherein the hardware processor is configured to execute a software code to calculate the trustworthiness determined based on an elapsed time from last attestation [paragraphs 0036-0037].

As per claim 3, Zhang further teaches the system wherein the hardware processor is configured to execute a software code to: collect environment information of a communication network to which the component as a target of attestation is connected and correct the calculated trustworthiness based on the collected information [paragraphs 0052].

As per claim 4, Zhang further teaches the system herein the hardware processor is configured to execute a software code to calculate the trustworthiness of the component, using trustworthiness of the component calculated by the component [paragraphs 0061-0063].

As per claim 5, Zhang further teaches the system wherein the hardware processor 
is configured to execute a software code to based on the method of is simpler, and to be higher when attestation is more complex [paragraphs 0050-0051]. 

	As per claim 10, Zhang further teaches the system wherein the trustworthiness calculation unit calculates the trustworthiness of the component, also using trustworthiness calculated based on information that can be acquired by the component itself [paragraphs 0033-0034 and 0061-0063].

As per claim 11, Zhang further teaches the system wherein the trustworthiness calculation unit calculates the trustworthiness of the component, also using trustworthiness calculated based on CPU information that can be acquired by the component itself [paragraphs 0033-0034 and 0061-0063].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435